People v Parrales (2018 NY Slip Op 00170)





People v Parrales


2018 NY Slip Op 00170


Decided on January 10, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 10, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
RUTH C. BALKIN
LEONARD B. AUSTIN
SANDRA L. SGROI, JJ.


2017-05882 
 (Ind. No. 1194/10)

[*1]The People of the State of New York, plaintiff,
vPedro Parrales, defendant.


Pedro Parrales, Romulus, NY, defendant pro se.
Richard A. Brown, District Attorney, Kew Gardens, NY (Josette Simmons of counsel), for plaintiff.

DECISION & ORDER
Application by the defendant for a writ of error coram nobis seeking leave to file a late notice of appeal from a judgment of the Supreme Court, Queens County (Holder, J.), rendered February 11, 2014.
ORDERED that the application is denied.
The defendant has not established his entitlement to the relief requested (see People v Syville, 15 NY3d 391).
DILLON, J.P., BALKIN, AUSTIN and SGROI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court